 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAllen Tyler & Son, Inc. and James Henry McCready,Petitioner, and International Union of Bricklayersand Allied Craftsmen, Local No. 8 of Maryland,AFL-CIO. Case 5-RD-569January 11, 1978DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS JENKINS, PENELLO, AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections in anelection held on June 15, 1977,1 and the RegionalDirector's report recommending disposition of same.The Board has reviewed the exceptions and brief andhereby adopts the Regional Director's findings2andrecommendations.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union ofBricklayers and Allied Craftsmen, Local No. 8 ofMaryland, AFL-CIO, and that said labor organiza-tion is not the exclusive representative of all theemployees, in the unit herein involved, within themeaning of Section 9(a) of the National LaborRelations Act, as amended.MEMBER MURPHY, dissenting:I cannot agree with my colleagues in adopting theRegional Director's recommendation to overruleObjection 2. Here, employee Gary Brohawn wasselected as a union observer but withdrew under"highly suspicious circumstances" and thereafterfailed even to vote. Yet, the Regional DirectorI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 15 for, and 28 against, the Union;there were 13 challenged ballots, a number insufficient to affect the results.2 We do not agree with the intimation of our dissenting colleague that theRegional Director abused his discretion by overruling Objection 2. Theaction by the Regional Director is consistent with the National LaborRelations Board Casehandling Manual, Part Two, Representation Proceed-ings, sec. 11392.5, which states in pertinent part:It is Ithe duty of] the party filing objections ... to furnish evidencesufficient to provide a prima facie case in support thereof before theRegion is required to investigate the objections. [Emphasis supplied.]Clearly, the Union has failed to present probative evidence sufficient toprovide a primafacie case in support of its allegations. In the absence of anyapparently did not attempt to interview him. I wouldremand the case to the Regional Director withdirections that he arrange for such an interview andfurther investigation, including the holding of ahearing if that thereafter seems appropriate.A witness states that Brohawn telephoned to say hewould not act as the Union's observer. Brohawnallegedly went on to say that Respondent's plantsuperintendent, Harry Grunden, had approachedhim at the jobsite and mentioned that he had heardthat Brohawn was to be the Union's observer. WhenBrohawn confirmed this, Grunden allegedly said hehad nothing "against Brohawn personally, but...." The conversation apparently trailed off atthis point and Grunden left the area. Subsequently,the Union lost the election by a vote of 20 to 43, notcounting challenged ballots. According to the Union,Brohawn not only did not act as an observer but didnot even vote.The Regional Director, relying largely on theUnion's failure to submit a statement from Brohawn,recommends the objection be overruled. The suddenwithdrawal of an employee from acting as unionobserver and his failure to cast a ballot -togetherwith some indication that the employee was threat-ened -creates such a suspicious set of circum-stances that the exercise of sound discretion requiresthat the Regional Director interview the employeeinvolved -even in the absence of a supportingstatement from the Union.3In such circumstances,the Union's failure to obtain a statement fromBrohawn is understandable, for, if the hearsayaccount of the incident is borne out of an investiga-tion, Brohawn probably wanted nothing further todo with the Union for fear of employer reprisal.I would remand this proceeding to the RegionalDirector for that purpose and for such additionalinvestigation as thereafter is appropriate.probative evidence, we shall not require or insist that the Regional Directorconduct a further investigation simply on the basis of a "suspicious set ofcircumstances."3 My colleagues seem to feel that the only action the Board should take isto compel a Regional Director to do what is minimally necessary, to complywith the Casehandling Manual. It seems to me that they, and we, should beheld to a higher standard. Thus, where, as here, the procedures in theCasehandling Manual arguably have been complied with, but neverthelessthe circumstances cry out for further investigation, the Regional Directorshould make that investigation. If he fails to do so on his own volition, theBoard should compel him to do so. It is only in this way that we canmaintain the Board's reputation as an agency which is concerned withsubstance rather than form. In other words, effectuate the policy of the Actby assuring that our elections are conducted in an atmosphere in which theemployees are able to exercise a free and untrammeled choice.212